Beck, J.,
dissentmg. — In Mock v. Watson et al., 41 Iowa, 241, which was followed in Kendall v. Kendall et al., 42 Iowa, 464, we held that the land assigned as the dower of the widow is not subject to the debts of the estate of her deceased husband. Those cases differ from the one before ug in this: The debts in the cases just mentioned were not secured by mortgages upon the lands assigned as dower; in the case before us, the mortgage covered such land.
We will inquire whether the rules of those cases are applicable to the case at bar. We will take certain statutory provisions and legal principles which we think determine the question.
A mortgage does not operate to convey the title of the land. Code, •§ 1938. It creates a lien thereon, and nothing more.
The wife, by joining the husband in execution of the mortgage, relinquished no right she has to the property. She simply subjects her interest to the lien of the mortgage. In the case of a conveyance of the land by joining her husband, *360she relinquishes all her right and interest in the land. Consideration of these propositions will establish their soundness.
At common law a mortgage conveys the title to the land, and the wife by joining therein relinquishes all claim and rights to the land. Hence, under the common law, a widow is required to make contribution to redeem from a mortgage upon land of which she is endowed. Under our statutes the reason for this rule does not exist.
The wife assumes no obligations to pay the mortgage debt. She unites in the mortgage in order to create a security upon the land for the husband’s debt. This debt, as we interpret the statute, must be paid by the estate of the principal debtor; the husband, and the wife’s property, which is a part of the security, can only be made subject to whatever sum remains unpaid after the property of the estate it exhausted. This result is surely in accord with justice.
I conclude that the land set apart to plaintiff as dower cannot be made subject to the mortgage until all the other assets of the estate of her deceased husband are exhausted. I hold that plaintiff is entitled to the same rights she would have did no mortgage exist, except as against the mortgagee, and that the rule of Mock v. Watson is applicable to this. case.
I conclude that the decision of the Circuit Court in holding that the proceeds of the* incumbered real estate should be first applied to the payment of the mortgage is erroneous, and that the judgment upon the appeal of the widow should be reversed.